705 S.E.2d 388 (2011)
STATE of North Carolina
v.
Omar Sidy MBACKE.
No. 33A11.
Supreme Court of North Carolina.
January 20, 2011.
Matthew G. Pruden, Charlotte, for Mbacke, Omar.
Martin T. McCracken, Charlotte, for State of North Carolina.
Thomas J. Keith, District Attorney, for State.

ORDER
Upon consideration of the petition filed by State of NC on the 20th of January 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was *389 entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 20th of January 2011."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).